TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00066-CR







Bobby Lee Bautista, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 44,883, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING







Appellant Bobby Lee Bautista was placed on deferred adjudication community
supervision after pleading guilty to aggravated assault.  See Tex. Penal Code Ann. § 22.02 (West
1994).  Later, on the State's motion, the court adjudicated his guilt and sentenced him to
imprisonment for twenty years.

Bautista's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to Bautista, and he was
advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief has
been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the
appeal.

The judgment of conviction is affirmed.



				                                                                       

				B. A. Smith, Justice

Before Chief Justice Aboussie, Justices Kidd and B. A. Smith

Affirmed

Filed:   August 31, 2000

Do Not Publish